Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1, 5-6, 10-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 12/01/2014 are considered persuasive.
Please refer to OA of 06/24/2021 for the reason of allowance for claim 1, 5-6, 10.
Claim 11 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein if the root mean square value is greater than the preset threshold, the one of the third qualified memory chips is judged to be unqualified; wherein if the root mean square value is less than or equal to the preset threshold, the one of the third qualified memory chips is judged as the at least one final qualified memory chip; wherein the second analysis step comprises: calculating a data retention time average value of each of the third qualified memory chips according to the first data retention time, the second data retention time and the third data retention time of each of the third qualified memory chips; calculating the root mean square value of each of the third qualified memory chips according to the first data retention time, the second data retention time and the third data retention time of each of the third qualified memory chips; calculating a ratio of the data retention time average value to the root mean square value of each of the third qualified memory chips; and judging whether the ratio of one of the third qualified memory chips is greater than a preset threshold; wherein if the ratio is greater than the preset threshold, the one of the third qualified memory chips is judged to be unqualified; 6wherein if the ratio is 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824